By the Court,

Savage, Ch. J.
I see no objection to the' plaintiff’s recovery. It is true, the assignees' were not personally bound to pay any rent before the assignment, but their property was bound; the rent was a lien, an incumbrance upon the property, and constituted a part of the consideration of their purchase from a previous assignee. The money was *121therefore paid for the use of the defendants. They were tenants in common of the property, chargeable with the payment of the rent, if they were not partners. It does not appear that Porter was concerned in the distillery, nor that he was interested in the contract to keep the plaintiff’s hogs; but the joint liability rests on the fact, that the property in which they] were equally interested, and it appears to me jointly interested, was liable for the rent, which is sufficient to render them jointly liable in this action. Their property was not severed ; there was no apportionment of the rent; their joint property was liable for it, and was benefitted by the payment.
There was no irregularity in the distress. The person issuing the warrant was the general agent of the landlord, and had power, in the name of his principal, to appoint a bailiff. If there were any doubt on that point, the authority of both the agent and bailiff was confirmed by the acts of the landlord.
The plaintiff is entitled to Judgment.